Exhibit 21.1 ExamWorks Group, Inc. The following table lists the direct and indirect subsidiaries of ExamWorks Group, Inc. Jurisdiction of Incorporation or Name Organization ExamWorks, Inc. Delaware Southwest Medical Examination Services, Inc. Texas Diagnostic Imaging Institute, Inc. Texas Pacific Billing Services, Inc. Texas Marquis Medical Administrators, Inc. New York Florida Medical Specialists, Inc. New Jersey CFO Medical Services, LLC New Jersey IME Software Solutions, LLC Michigan ExamWorks Review Services, LLC Delaware Ricwel of West Virginia, LLC West Virginia ExamWorks Evaluations of New York, LLC New York Network Medical Review Company, Ltd. Illinois Network Medical Management Company, Ltd. Illinois Elite Physicians, Ltd. Illinois Insurance Appeals, Ltd. Illinois WorkersFirst, Inc. Illinois MES Group, Inc. Michigan Medical Evaluation Specialists, Inc. Michigan Medical Evaluation Specialists California Medical Evaluation Specialists—Massachusetts, Inc. Massachusetts Medical Evaluation Specialists, Inc. Pennsylvania MES Management Services, Inc. New York Lone Star Consulting Services, Inc. Texas DDA Management Services, LLC New York MLS Group of Companies, Inc. Michigan Medicolegal Services, LLC Delaware IME Resources, LLC Delaware CredentialMed, LLC Delaware iSalus, LLC Delaware ExamWorks Canada, Inc. Delaware SOMA Medical Assessments Corp. Ontario, Canada Direct IME Corp. Ontario, Canada MF IMA Corp. Ontario, Canada Matrix Health Management Corp. Ontario, Canada North York Rehabilitation Centre Corp. Ontario, Canada Capital Vocational Specialists Corp. Ontario, Canada Orange4 Inc. Ontario, Canada Orange5 Inc. Ontario, Canada IMA Resources Corp. Ontario, Canada ExamWorks Europe, Inc. Delaware ExamWorks UK Ltd England and Wales UK Independent Medical Services Limited England and Wales UK Legal Funding Solutions Ltd England and Wales Legal Evolve Limited England and Wales Independent Medical Reporting (IMR) Limited England and Wales Independent Medical Reports Limited England and Wales Independent Medical Assessment Services Ltd England and Wales Independent Medical Experts Limited England and Wales Independent Medical Providers Ltd England and Wales Independent Reports Limited England and Wales Axis Costs Limited England and Wales UK Legal Imaging Services Limited England and Wales Premex Group Limited England and Wales Premex Services Limited England and Wales Premex Document Management Limited England and Wales Premex Insight Limited England and Wales Premex Services (Liverpool) Limited England and Wales Howarth Medical Reporting Services Limited England and Wales Premex Properties Limited England and Wales 3d Risk Solutions Limited England and Wales 3d Solutions Limited England and Wales Premex Rehabilitation Limited England and Wales Micrah Services Limited England and Wales Micrah Rehabilitation Limited England and Wales
